               Case 10-38472-LMI      Doc 295    Filed 12/20/19   Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                  www.flsb.uscourts.gov

In re:

TAMAR DIAMONDS, INC.,                             Case No. 10-38472-BKC-LMI
                                                  Chapter 7

      Debtor.
___________________________/


              TRUSTEE'S NOTICE OF FINAL DIVIDENDS TO CREDITORS


         The trustee herein files this Notice of Dividends to the creditors of this estate.

Attached hereto is the Trustee's Final Dividend made to creditors.

         The dividend checks were mailed to creditors on 12/20/2019. If checks are not

cashed within 90 days by the creditors all remaining funds will be turned over to the

clerk of court for deposit into the U.S. Treasury pursuant to 11 U.S.C. §347(a) and

Local Rule 311.




                                                     /s/ Barry E. Mukamal
                                                  Barry E. Mukamal, Trustee
                                                  1 SE Third Avenue, Box 158
                                                  Miami, Florida 33131
                                                  (786) 517-5760 - (786) 517-5772 Fax
                               Case 10-38472-LMI                Doc 295          Filed 12/20/19         Page 2 of 5




Printed: 12/20/19 10:18                                                                                                                Page: 1
                                                       Trustee's Final Dividends
                                            Case:      10-38472 TAMAR DIAMONDS, INC.

                               Claimant /                                   Amount         Amount           Paid to        Claim        Proposed
Claim#     Date      Pri             UTC                                     Filed         Allowed           Date         Balance       Payment

Admin Ch. 7 Claims:
          07/09/19   200 DLA Piper LLP (US)                           $ 352,935.05       $ 352,935.05     $ 43,575.55   $ 309,359.50         $ 0.00
                         200 South Biscanye Blvd. Ste 2500
                         Miami, FL 33131
                           <3210-00 Attorney for Trustee Fees (Other Firm)>

          07/09/19   200 DLA Piper LLP (US)                              $ 7,341.39        $ 7,341.39       $ 906.41      $ 6,434.98         $ 0.00
                         200 South Biscanye Blvd. Ste 2500
                         Miami, FL 33131
                           <3220-00 Attorney for Trustee Expenses (Other Firm) >

          08/23/18   200 Marcum LLP                                     $ 49,586.50       $ 49,586.50      $ 6,122.26    $ 43,464.24         $ 0.00
                         One SE Third Ave, 11th Floor
                         Miami, FL 33131
                           <3410-00 Accountant for Trustee Fees (Other Firm)>

          08/23/18   200 Marcum LLP                                           $ 129.90       $ 129.90         $ 16.04       $ 113.86         $ 0.00
                         One SE Third Ave, 11th Floor
                         Miami, FL 33131
                           <3420-00 Accountant for Trustee Expenses (Other Firm)>

          01/14/11   200 United States Trustee                                $ 325.00       $ 325.00         $ 40.13       $ 284.87         $ 0.00
                         (ADMINISTRATIVE)
                         51 SW 1 Ave., Room 1204
                         Miami, FL 33130
                           <2950-00 United States Trustee Quarterly Fees>

          11/24/16   200 Barry Mukamal                                   $ 7,064.06        $ 7,064.06       $ 872.17      $ 6,191.89         $ 0.00
                         PO Box 14183
                         Fort Lauderdale, FL 33302
                           <2100-00 Trustee Compensation>

          08/29/19   200 Barry Mukamal                                        $ 370.71       $ 370.71         $ 45.77       $ 324.94         $ 0.00
                         PO Box 14183
                         Fort Lauderdale, FL 33302
                           <2200-00 Trustee Expenses>

                Total for Priority 200:   12.34662% Paid              $ 417,752.61       $ 417,752.61     $ 51,578.33   $ 366,174.28         $ 0.00

                                      Total for Admin Ch. 7 Claims:   $ 417,752.61       $ 417,752.61     $ 51,578.33   $ 366,174.28         $ 0.00

Admin Ch. 11 Claims:
          08/31/11   300 Florida Department of Revenue                         $ 50.00        $ 50.00          $ 0.00        $ 50.00         $ 0.00
                         Bankruptcy Unit
                         PO Box 6668
                         Tallahassee, FL 32314-6668
                           <6820-00 Prior Chapter Other State or Local Taxes >

                Total for Priority 300:   0% Paid                              $ 50.00        $ 50.00          $ 0.00        $ 50.00         $ 0.00

                                     Total for Admin Ch. 11 Claims:            $ 50.00        $ 50.00          $ 0.00        $ 50.00         $ 0.00
                               Case 10-38472-LMI                  Doc 295     Filed 12/20/19            Page 3 of 5




Printed: 12/20/19 10:18                                                                                                              Page: 2
                                                        Trustee's Final Dividends
                                            Case:      10-38472 TAMAR DIAMONDS, INC.

                               Claimant /                                Amount            Amount           Paid to      Claim        Proposed
Claim#     Date      Pri             UTC                                  Filed            Allowed           Date       Balance       Payment

Secured Claims:
11S       04/20/11   100 Regions Bank                                   $ 16,545.00       $ 16,545.00     $ 16,545.00       $ 0.00         $ 0.00
                         PO Box 15710
                         Wilmington, DE 19886
                           <4210-00 Personal Property & Intangibles - Consensual Liens>

                Total for Priority 100:   100% Paid                     $ 16,545.00       $ 16,545.00     $ 16,545.00       $ 0.00         $ 0.00

2         10/18/10   610 American Honda Finance Corporation             $ 20,679.06            $ 0.00          $ 0.00       $ 0.00         $ 0.00
                         PO Box 168088
                         Irving, TX 75016-8088
                           <4210-00 Personal Property & Intangibles - Consensual Liens>

                Total for Priority 610:   0% Paid                       $ 20,679.06            $ 0.00          $ 0.00       $ 0.00         $ 0.00

                                          Total for Secured Claims:     $ 37,224.06       $ 16,545.00     $ 16,545.00       $ 0.00         $ 0.00

Priority Claims:
1 -3      10/18/10   570 Internal Revenue Service                        $ 6,507.66        $ 6,507.66          $ 0.00   $ 6,507.66         $ 0.00
                         P.O. Box 7317
                         Philadelphia, PA 19101
                           <5800-00 Claims of Governmental Units - § 507(a)(8)>

12P       09/01/11   570 Florida Department of Revenue                    $ 100.00          $ 100.00           $ 0.00    $ 100.00          $ 0.00
                         Bankruptcy Unit
                         PO Box 6668
                         Tallahassee, FL 32314-6668
                           <5800-00 Claims of Governmental Units - § 507(a)(8)>

13P       09/01/11   570 Florida Department of Revenue                      $ 50.00           $ 50.00          $ 0.00     $ 50.00          $ 0.00
                         Bankruptcy Unit
                         PO Box 6668
                         Tallahassee, FL 32314-6668
                           <5800-00 Claims of Governmental Units - § 507(a)(8)>

14P       08/31/11   570 Florida Department of Revenue                    $ 100.00          $ 100.00           $ 0.00    $ 100.00          $ 0.00
                         Bankruptcy Unit
                         PO Box 6668
                         Tallahassee, FL 32314-6668
                           <5800-00 Claims of Governmental Units - § 507(a)(8)>

                Total for Priority 570:   0% Paid                        $ 6,757.66        $ 6,757.66          $ 0.00   $ 6,757.66         $ 0.00

                                           Total for Priority Claims:    $ 6,757.66        $ 6,757.66          $ 0.00   $ 6,757.66         $ 0.00
                               Case 10-38472-LMI               Doc 295      Filed 12/20/19         Page 4 of 5




Printed: 12/20/19 10:18                                                                                                           Page: 3
                                                      Trustee's Final Dividends
                                            Case:    10-38472 TAMAR DIAMONDS, INC.

                               Claimant /                              Amount         Amount           Paid to        Claim        Proposed
Claim#     Date      Pri             UTC                                Filed         Allowed           Date         Balance       Payment

Unsecured Claims:
3         11/22/10   199 AIM Recovery Services, Inc.                  $ 78,578.61    $ 78,578.61      $ 1,902.90    $ 76,675.71         $ 0.00
                         2875 NE 191st St., Ste 304
                         Aventura, FL 33180
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

4         11/29/10   199 Fia Card Services, NA As Successor In         $ 8,551.92     $ 8,551.92       $ 207.10      $ 8,344.82         $ 0.00
                         Interest to
                         Bank of America NA and Mbna America Bank
                         1000 Samoset Drive,DE5-023-03-03
                         Newark, DE 19713
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

5         11/29/10   199 Fia Card Services, NA As Successor In         $ 5,816.75     $ 5,816.75       $ 140.86      $ 5,675.89         $ 0.00
                         Interest to
                         Bank of America NA and Mbna America Bank
                         1000 Samoset Drive,DE5-023-03-03
                         Newark, DE 19713
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

6         12/23/10   199 American Express Bank FSB                    $ 10,792.19    $ 10,792.19       $ 261.35     $ 10,530.84         $ 0.00
                         c/o Becket and Lee LLP
                         POB 3001
                         Malvern, PA 19355-0701
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

8         03/03/11   199 American InfoSource LP as agent for          $ 10,129.00    $ 10,129.00       $ 245.29      $ 9,883.71         $ 0.00
                         Regions Bank
                         PO Box 248838
                         Oklahoma City, OK 73124-8838
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

                Total for Priority 199:   2.42165% Paid              $ 113,868.47   $ 113,868.47      $ 2,757.50   $ 111,110.97         $ 0.00

9         04/12/11   610 Splendid Diamonds, LLC                            $ 0.00         $ 0.00          $ 0.00         $ 0.00         $ 0.00
                         c/o Ivan J. Reich, Esq.,GrayRobinson,
                         P.A.,401 E. Las Olas Blvd.- Suite 1850
                         Ft. Lauderdale, FL 33131
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

10        04/12/11   610 Salomon Zicherman                                 $ 0.00         $ 0.00          $ 0.00         $ 0.00         $ 0.00
                         c/o Ivan J. Reich, Esq.,GrayRobinson,
                         P.A.,401 E. Las Olas Blvd.- Suite 1850
                         Ft. Lauderdale, FL 33131
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

11U       04/20/11   610 Regions Bank                                $ 381,504.94   $ 381,504.94          $ 0.00   $ 381,504.94         $ 0.00
                         PO Box 15710
                         Wilmington, DE 19886
                           <7100-00 Section 726(a)(2) General Unsecured Claims>

                Total for Priority 610:   0% Paid                    $ 381,504.94   $ 381,504.94          $ 0.00   $ 381,504.94         $ 0.00
                               Case 10-38472-LMI                  Doc 295        Filed 12/20/19         Page 5 of 5




Printed: 12/20/19 10:18                                                                                                                Page: 4
                                                         Trustee's Final Dividends
                                              Case:      10-38472 TAMAR DIAMONDS, INC.

                               Claimant /                                   Amount         Amount           Paid to        Claim        Proposed
Claim#     Date      Pri             UTC                                     Filed         Allowed           Date         Balance       Payment
13F       09/01/11   630 Florida Department of Revenue                         $ 50.00        $ 50.00          $ 0.00        $ 50.00         $ 0.00
                         Bankruptcy Unit
                         PO Box 6668
                         Tallahassee, FL 32314-6668
                           <7300-00 Section 726(a)(4) Fines, Penalties>

                Total for Priority 630:    0% Paid                             $ 50.00        $ 50.00          $ 0.00        $ 50.00         $ 0.00

                                          Total for Unsecured Claims:     $ 495,423.41   $ 495,423.41      $ 2,757.50   $ 492,665.91         $ 0.00

                                                      Total for Case:     $ 957,207.74   $ 936,528.68     $ 70,880.83   $ 865,647.85         $ 0.00
